Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 11, 14, 35-39, and 41-50 are pending.
Information Disclosure Statement
	The IDS(s) filed to date have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 11, 14, 35-39, and 41-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claim 35 has the same 112(b) problems as claim 1 since this is a corresponding terminal device claim.  In addition, claim 35 explicitly recites “an encoder” which does not appear to be able to perform the function of “decode” as recited in the last two lines of the claim.
	The remaining dependent claims fall in view of claims 1 and 35, respectively.
	In claim 5, the limitations “the value” and “the field” (line 4) lack an antecedent basis.
	In claim 37, the limitation “select a quantity of code blocks … from the preset quantities of code blocks” is confusing since it is not clear where the terminal obtains the “preset quantities of code blocks” in order to make this selection.  For example, does the terminal obtain the “preset quantities of code blocks” from the network device?  A clarification is requested.
	In claim 39, the limitations “the value” and “the field” (line 3) lack an antecedent basis.
	In claim 41, the limitation “the target code block segmentation manner” lacks an antecedent basis.
In claim 42, the limitations “the value” and “the field” (line 3) lack an antecedent basis.  Also, the limitation “select a value corresponding to the value of the field from a plurality of values of the parameter of the target code block segmentation manner as the value of the parameter of the target code block segmentation manner” is confusing.
	In claim 43, the limitations “the target code block segmentation manner”, “the preset code block segmentation manners”, “the value”, and “the parameter” lack an antecedent basis.
In claim 44, the limitations “the value”, “the field” (both line 3) and “the plurality of values” (line 6) lack an antecedent basis.  Also, the limitation “select a value corresponding to the value of the field from the plurality of values of the parameter of the target code block segmentation manner as the value of the parameter of the target code block segmentation manner” is confusing  since it is not clear how this step is different from the previously recited “select a code block segmentation manner corresponding to the value of the field from the preset code block segmentation manners as the target code block segmentation manner”.
	In claim 46, the limitation “the quantity of parallel encoders and/or parallel decoders” is confusing since in claim 35, only a single encoder is recited.  In other words, it appears that claim 35 needs to recite “parallel encoders and/or parallel decoders” in order for the “capability information” to have meaning.
	In claim 50, the function of “decode” is confusing since only an “encoder” is recited in claim 35.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 14, 35-36, 38-39, 41-44, and 48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al., US 2018/0123847, (“Xu”).
					Independent Claims
	Regarding independent claim 1, Xu teaches the claimed limitations “A data processing method, comprising: 
receiving, by a terminal device, first indication information used for performing code block segmentation from a network device (see Fig. 6, step 600; the “first indication information” reads on the disclosed division related parameter which is received by a terminal (e.g., transmitting terminal shown in Fig. 1 or the apparatus shown in Fig. 7) from the network; see paragraph nos. 0044, 0163 and in particular, paragraph no. 0044 which discloses “at least one of the division related parameter … may be obtained through one or more of the following modes: … DCI format”); 
performing, by the terminal device, code block segmentation on data based on the first indication information, to obtain at least one code block, wherein the data is received by the terminal device from the network device, or the data is prepared by the terminal device so as to send to the network device (see Fig. 6, step 602, and paragraph no. 0198, “At act S602, the TB having a length … may be divided into two or more code blocks according to the obtained division related parameter” and the TB is data “prepared by the terminal device so as to send to the network device” ); and 
encoding or decoding, by the terminal device, the at least one code block” (see paragraph no. 0288 which discloses “channel encoding … on each divided code block to obtain a corresponding encoded code block, and perform code block cascading to obtained encoded code blocks”; see also, Fig. 1, which shows a channel encoder within the transmitting terminal) as recited.
Regarding independent claim 35, this independent claim is a corresponding apparatus (i.e. terminal device) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 35, see paragraph no. 0260 for a “transceiver” (obtaining unit) and paragraph no. 0288 for an “encoder” (cascading unit).  Also, see Fig. 1 which includes an encoder (channel encoder) and an inherent transceiver after the modulator.
Dependent Claims
	Regarding claims 4, 38, Xu teaches “wherein the first indication information is used to instruct the terminal device to perform code block segmentation on the data by using a target code block segmentation manner in at least one preset code block segmentation manner” (see paragraph no. 0191; the “target code block segmentation manner” reads on the selected {K}interleaver information packet length selected from the set {K}interleaver  of information packet lengths supported by the encoder; alternatively, the “target code block segmentation manner” reads on the particular code block segmentation defined by the obtained division related parameter as disclosed in paragraph no. 0198).
	Regarding claims 5, 39, Xu teaches “determining, by the terminal device, the value of the field used to carry the first indication information (paragraph no. 0163; the disclosed division related parameter inherently includes a value defining how the data in the TB is divided into code blocks); 
selecting, by the terminal device, a code block segmentation manner corresponding to the value of the field from the preset code block segmentation manners as the target code block segmentation manner (see the discussion above, re claim 4, regarding the “target code block segmentation manner” and in particular, the particular code block segmentation defined by the obtained division related parameter is selected by the terminal as the “target code block segmentation manner” as disclosed in paragraph no. 0198); and 
performing, by the terminal device, code block segmentation on the data based on the target code block segmentation manner” (paragraph no. 0198) as recited in claim 5 and similarly recited in claim 39.
	Regarding claims 14, 48, see paragraph no. 0044.
	Regarding claim 36, Xu teaches “wherein the first indication information is used to instruct the terminal device to divide the data into a target quantity of code blocks in at least one preset quantity of code blocks” (see paragraph no. 0198; the “target quantity of code blocks” reads on the particular quantity of code blocks defined by the obtained division related parameter).
	Regarding claim 41, Xu teaches “wherein the first indication information is used to indicate a value of a parameter of the target code block segmentation manner used by the terminal device when the terminal device performs code block segmentation on the data” (see paragraph no. 0191; the “value of a parameter” reads on the value of the obtained division related parameter).
	Regarding claim 42, Xu teaches “wherein the encoder is configured to: determine the value of the field used to carry the first indication information (paragraph no. 0163; the disclosed division related parameter inherently includes a value defining how the data in the TB is divided into code blocks); 
select a value corresponding to the value of the field from a plurality of values of the parameter of the target code block segmentation manner as the value of the parameter of the target code block segmentation manner (see the discussion above, re claim 4, regarding the “target code block segmentation manner” and in particular, the particular code block segmentation defined by the obtained division related parameter is selected by the terminal as the “target code block segmentation manner” as disclosed in paragraph no. 0198); and 
perform code block segmentation on the data by using the target code block segmentation manner based on the value of the parameter of the target code block segmentation manner” (paragraph no. 0198).
	Regarding claim 43, Xu teaches “wherein the first indication information instructs the terminal device to perform code block segmentation on the data by using the target code block segmentation manner in the preset code block segmentation manners, and the first indication information indicates the value of the parameter of the target code block segmentation manner” (see paragraph no. 0191 and the discussion above, re claim 4, regarding the “target code block segmentation manner”; alternatively, see paragraph no. 0198 which discloses that the particular code block segmentation defined by the obtained division related parameter is selected by the terminal as the “target code block segmentation manner” and this division related parameter “indicates the value of the parameter of the target code block segmentation manner” since it inherently includes a value defined by the parameter).
	Regarding claim 44, Xu teaches “wherein the encoder is configured to: determine the value of the field used to carry the first indication information (paragraph no. 0163; the disclosed division related parameter inherently includes a value defining how the data in the TB is divided into code blocks); 
select a code block segmentation manner corresponding to the value of the field from the preset code block segmentation manners as the target code block segmentation manner (see the discussion above, re claim 4, regarding the “target code block segmentation manner” and in particular, the particular code block segmentation defined by the obtained division related parameter is selected by the terminal as the “target code block segmentation manner” as disclosed in paragraph no. 0198); 
select a value corresponding to the value of the field from the plurality of values of the parameter of the target code block segmentation manner as the value of the parameter of the target code block segmentation manner (given the 112(b) rejection above, the “value” is interpreted to read on the value of the selected {K}interleaver information packet length selected from the set {K}interleaver  of information packet lengths supported by the encoder as disclosed in paragraph no. 0191); and 
perform code block segmentation on the data by using the target code block segmentation manner based on the value of the parameter of the target code block segmentation manner” (see paragraph no. 0198).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu.
Xu substantially teaches the first of the recited equations, NCB = Г L/Lmax˥ as recited in claims 11 and 45, see paragraph nos. 0114 and 0117.  
Xu does not teach the denominator Lmax since it teaches as its denominator Kmax –L (see paragraph no. 0117) in which Lmax and Kmax are the same parameters.  In other words, Xu’s denominator is different since it subtracts the value “L” from Kmax.
However, such ranges are considered nothing more than the selection of an optimum range through routine experimentation which has been held unpatentable, see  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Xu by deleting the value of “L” from Kmax since this would simplify the calculation of the number of code blocks, thereby increasing the processing speed of the user equipment while at the same time, lowering its power consumption.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kim et al., US 2009/0199066, (“Kim”).
Xu teaches “wherein the encoder is configured to: determine a value of a field used to carry the first indication information (paragraph no. 0163; the disclosed division related parameter inherently includes a value defining how the data in the TB is divided into code blocks); select a quantity of code blocks that corresponds to the value of the field as the target quantity of code blocks (see paragraph no. 0198 which discloses that the division related parameter is used to select two or more code blocks and these two or more code blocks read on “the target quantity of code blocks”); and perform code block segmentation on the data based on the target quantity of code blocks” (see paragraph no. 0198) as recited.
Xu does not teach the limitation “from the preset quantities of code blocks” as recited in claim 37.
Kim teaches that a terminal may determine a predetermined number of code blocks from a look-up table, see paragraph nos. 0023 and 0065.  The look-up table includes a “preset quantities of code blocks.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Xu by incorporating the teachings of Kim to optimize the selection of the quantity of code blocks by using a look-up table, thereby allowing the terminal/user equipment to adjust its bandwidth depending on the condition of the communication link between the terminal and the network.  Furthermore, such a modification would increase the flexibility of the system.
Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cheng et al., US 2017/0041948, (“Cheng”) and Sahinoglu et al., US 2003/0156543, (“Sahinoglu”).
Regarding claim 46, Xu does not teaches the limitations “wherein the transceiver is further configured to send capability information to the network device, wherein the capability information is used to indicate the quantity of parallel encoders and/or parallel decoders supported by the terminal device.”
Cheng teaches that a UE reports its hardware capabilities (e.g., its processing speed) to the network, see paragraph no. 0059.  Cheng also teaches that the UE includes parallel encoders, see Fig. 8.  However, Cheng does not teach that its capability information is used to “indicate the quantity of parallel encoders and/or parallel decoders supported by the terminal device” as recited in claim 46 even though Cheng teaches the use of parallel encoders in a UE.
Sahinoglu teaches/suggests the limitation “indicate the quantity of parallel encoders and/or parallel decoders supported by the terminal device” since it discloses that a client terminal sends its hardware capabilities to a server and the hardware capabilities include processor speed, memory architecture, etc., see paragraph no. 0092.  Even though Sahinoglu does not explicitly teach a quantity of parallel encoders as one of its hardware capabilities to be transmitted to the server, it suggests this since its list of hardware capabilities is not exhaustive but merely exemplary in nature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Xu by incorporating the teachings of Cheng and Sahinoglu to optimize the bandwidth between the UE and the network by notifying the network of the number of parallel encoders supported by the UE, especially since the use of parallel encoders by a UE is well known in the art.
Regarding claim 47, Xu, Cheng, and Sahinoglu do not teach the limitations “wherein the first indication information is determined by the network device based on the quantity of parallel encoders and/or parallel decoders.”  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Xu, Cheng, and Sahinoglu to optimize the bandwidth between the UE and the network by selecting the number of code blocks dependent upon the number of parallel encoders supported by the UE.  Furthermore, such a modification would enable the UE to more fully utilize its hardware capabilities depending on the capability of the network to which it is connected to.
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cheng.
Xu teaches the limitation “wherein the transceiver is configured to receive higher layer signaling sent by the network device” (inherent in Xu since all UEs are configured to receive such signaling from the network) but fails to teach “wherein the higher layer signaling comprises the first indication information.”  Instead, Xu teaches receiving the first indication information using DCI, see paragraph no. 0044.
Cheng teaches that a UE may receive signaling from the network via either RRC messaging or DCI messaging, see paragraph no. 0053.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Xu by incorporating the teachings of Cheng to receive signaling from the network semi-statically through RRC messaging, as suggested by Cheng in paragraph no. 0053.  Moreover, the use of higher layer signaling or RRC messaging versus DCI messaging is deemed nothing more than an art recognized equivalent means of providing signaling by the network to the user equipment as is well known in the art.
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Xu et al., US 2019/0110309, (“Huawei”).
Xu teaches the limitation “wherein the transceiver is further configured to receive second indication information sent by the network device” (see paragraph no. 0180 which discloses a hardware parameter or “second indication information” sent by the network) but fails to teach “wherein the second indication information is used to indicate a coding scheme of the code blocks segmented from the data; and the encoder is configured to encode or decode the at least one code block based on the coding scheme indicated in the second indication information.”
Huawei teaches that a network sends control signaling to a user equipment in order for the user equipment to send uplink data on an uplink channel.  The control signaling includes a modulation and coding scheme the UE may use to encode data and to further transmit the encoded uplink data to the network, see paragraph no. 0094.  Hence, Huawei effectively teaches what Xu lacks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Xu by incorporating the teachings of Huawei because the signaling of a modulation and coding scheme by the network to the user equipment is deemed well known in the art and such signaling of a coding scheme would enable the UE to modulate and encode user data as dictated by the network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414